DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on October 25th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,559,670 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment filed on October 25th, 2021 has been acknowledged.  By this amendment, claims 1-20 have been cancelled and claims 21-40 have been newly added.  Accordingly, claims 21-40 are pending in the present application in which claims 21 and 30 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In the claims:
	In independent claim 21, line 6, please replace “a first and a second source/drain region” with --a first and a second source/drain regions--.

					Allowable Subject Matter
Claims 21-40 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicants’ response filed on October 25th, 2021 (see Applicant’s persuasive arguments in the remarks on page 6, line 12 to page 10, line 10), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “a first cavity fill; a second cavity fill; a third cavity fill; and a fourth cavity fill, wherein the first, second, third, and fourth cavity fills are (i) non-contiguous and (ii) each disposed under and contacting respective first, second, third, and fourth corners of the first contiguous channel", as recited in independent claim 21 and “a first cavity fill; a second cavity fill; a third cavity fill; and a fourth cavity fill, wherein the first, second, third, and fourth cavity fills are (i) non-contiguous, (ii) each disposed under and contacting respective first, second, third, and fourth corners of the first contiguous channel, and (iii) each disposed over and contacting respective first, second, third, and fourth corners of the second contiguous channel”, as recited in independent claim 30.
Claims 22-29 and 31-40 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892